Citation Nr: 0215598	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  96-21 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance of another person.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from January 1941 to 
October 1945.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an August 1995 rating decision of the Department 
of Veterans Affairs (VA) San Juan, Puerto Rico Regional 
Office (RO).  The Board remanded the case in February 2000 
for additional development of the record.

By rating action in May 2002, special monthly pension on the 
basis of being housebound was granted, effective in November 
2001.


FINDINGS OF FACT

1.  The objective medical evidence does not show that the 
veteran is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less.

2.  The veteran is not institutionalized in a nursing home on 
account of physical or mental incapacity.

3.  The objective medical evidence does not show that the 
veteran requires the daily assistance of another to perform 
the activities of daily living or to protect himself from the 
dangers of his environment, without which he would require 
nursing home or other institutional care.


CONCLUSION OF LAW

The requirements for special monthly pension based on the 
need for regular aid and attendance of another person have 
not been met.  38 U.S.C.A. §§ 1502(b), 1521(d) (West 1991); 
38 C.F.R. §§ 3.351, 3.352 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to notify and to assist claimants for VA 
benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2002), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claim at issue.

The veteran's Application for Compensation or Pension was 
received in March 1995, and it is substantially complete.  
Thus, there is no issue as to provision of a form or 
instructions for applying for the benefits.  38 U.S.C.A. 
§ 5102 (West Supp. 2002); 38 C.F.R. § 3.159(b)(2) (2002).

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002).  The United States Court 
of Appeals for Veterans Claims (Court) has held that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

On the application form submitted in March 1995, the veteran 
indicated that he had a heart attack in January 1995 and 
identified treatment at the Clinica Espanola from January 
1995 to the present.  In July 1995, records of Clinica 
Espanola were submitted.  Also submitted were records of 
Florida Hospital dated from January to March 1995.  In 
February 2000, the Board remanded the case for additional 
development of the evidence, to include asking the veteran to 
identify all medical treatment providers who had treated him 
since 1996.  In August 2001, the RO sent the veteran a letter 
requesting that he identify all treatment providers since 
1996 and provide authorization forms for the release to the 
VA of private records.  He was told that VA would help him 
obtain treatment records after he provided the requested 
information.  He was also advised of the VA's duty to assist 
in obtaining evidence and that he had to provide enough 
information to get any pertinent records.  The veteran did 
not respond to the RO's August 2001 letter.  The record 
includes the veteran's VA treatment records and private 
medical records which have both been obtained by the RO and 
submitted by the veteran.  The veteran has not identified any 
additional pertinent evidence which could be obtained with 
regard to his claim.

By rating action in August 1995, the veteran's claim for 
special monthly pension on the basis of the need for regular 
aid and attendance of another person was denied.  A statement 
of the case was issued in December 1995.  Supplemental 
statements of the case (SSOC) were issued in May 1996 and May 
2002.  The rating decision, the SOC and the SSOCs together 
listed the evidence considered, the legal criteria for 
evaluating the claim, an analysis of the facts as applied to 
the applicable law, regulations and criteria, and informed 
the appellant of the information and evidence necessary to 
substantiate the claim.  VA has satisfied the duty to tell 
the veteran what information and evidence is needed to 
substantiate his claim and what evidence he must provide and 
what VA will obtain or request on his behalf.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c), (d) (2002).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West Supp. 2002); 38 
C.F.R. § 3.159(c)(1-3)(2002).  As noted above, the RO has 
obtained the veteran's VA and private treatment records.  The 
veteran has not identified any additional VA or private 
treatment records with regard to his claim.  There is no 
reasonable possibility further assistance might substantiate 
the claim.  See 38 U.S.C.A. § 5103A(2) (West Supp. 2002); 38 
C.F.R. § 3.159(d)(2002). 

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4)(2002).  The veteran was afforded VA 
examinations in July 1995 and November 2001.

On appellate review, there are no areas in which further 
development is needed.  The appellant was informed of the 
provisions of the VCAA and of the implementing regulations in 
the May 2002 SSOC.  The requirements of the law and 
regulations have been substantially met and the Board may 
proceed to consider the merits of the appeal. 


II. Special Monthly Pension - Aid and Attendance Benefits

The veteran seeks special monthly pension on the basis for 
the need for regular aid and attendance of another person.  
On his March 1995 claim, he reported that he had had a heart 
attack in January 1995.

A veteran in receipt of non-service-connected pension may 
receive pension at a higher rate if in need of regular aid 
and attendance.  38 U.S.C.A. § 1521(d) (West 1991).  A person 
is considered in need of regular aid and attendance of 
another if such person is (1) a patient in a nursing home or 
(2) helpless or blind, or so nearly helpless or blind as to 
need or require the regular aid and attendance of another.  
38 U.S.C.A. § 1502(b) (West 1991).  A veteran is considered 
to be in need of regular aid and attendance if he (1) is 
blind or so nearly blind as to have corrected visual acuity 
of 5/200 or less in both eyes, or concentric contraction of 
the visual field to 5 degrees or less; or (2) is a patient in 
a nursing home because of mental or physical incapacity; or 
establishes a factual need for aid and attendance.  38 C.F.R. 
§ 3.351(c) (2002).

Determinations as to the factual need for aid and attendance 
must be based on actual requirements of personal assistance 
from others.  In making such determinations, consideration is 
given to such conditions as: inability of claimant to dress 
or undress himself or to keep himself ordinarily clean and 
presentable; an inability to feed himself through loss of 
coordination of the upper extremities or through extreme 
weakness; an inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers incident to his daily environment.  
"Bedridden" will be a proper basis for the determination and 
is defined as that condition which through its essential 
character actually requires that the claimant remain in bed.  
It does not require that all of the above disabling 
conditions be found to exist before a favorable rating may be 
made.  The particular personal functions which a claimant is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establishes that the claimant is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  38 C.F.R. § 3.352(a) (2002).

Private hospital records dated from January to April 1995 
show treatment for myocardial infarction.  Those records 
indicate that he underwent right and left heart 
catheterization in March 1995.  

On VA Aid and Attendance examination in July 1995, the 
examiner indicated that the veteran was not hospitalized and 
not blind.  It was indicated that he had a history of 
myocardial infarction and cardiac catheterization.  It was 
also indicated that he had a 20 year history of arterial 
hypertension.  It was indicated that he was being treated 
with medication.  The veteran complained of chest pain after 
prolonged walking associated with shortness of breath.  He 
also reported that he developed chest pain after climbing 3 
or 4 steps and after walking a fast pace.  Examination 
revealed normal gait.  It was indicated that the upper 
extremities had no restrictions and he was able to carry out 
activities of daily living as well as to attend to the needs 
of nature.  The examiner indicated that the lower extremities 
had no restrictions and the veteran was able to walk with 
adequate balance and propulsion without deficit in 
weightbearing with the limitations imposed by his 
cardiovascular condition.  There was no limitation of motion 
or deformities of the spine.  It was indicated that the 
veteran was able to ambulate well but reported that he 
developed shortness of breath after walking for several 
minutes.  He indicated that he then had to stop to rest for 
several minutes.  The veteran reported that, in spite of this 
problem, he was able to walk to the supermarket with his wife 
and to visit close relatives.  He was able to be taken places 
by car.  He reported that he was able to walk to the bathroom 
in the morning to wash his face, brush his teeth and to get 
dressed.  He was able to eat his breakfast by himself and the 
read the newspaper, watch television or listen to radio.  He 
was able to shave twice a week by himself.  The examiner 
indicated that the veteran was able to ambulate for 
approximately two blocks over flat ground or else 15 minutes 
after which he might get tired and develop chest pain.  The 
diagnoses included arteriosclerotic heart disease, severe 
with left ventricular hypokinesia, hypertensive vascular 
disease and degenerative joint disease. 

On VA cardiovascular examination in July 1995, the veteran's 
history of myocardial infarction was noted.  It was indicated 
that cardiology workup had shown 100 percent occlusion of the 
left anterior descending (LAD) and that angioplasty was 
unsuccessful.  It was noted that he felt almost symptom free 
but had occasional angina.  The diagnosis was 
arteriosclerotic heart disease.  

VA outpatient records dated from June 1995 to March 1996 show 
that the veteran received treatment for his cardiovascular 
disease.  

On VA aid and attendance examination in November 2001, the 
veteran's history of heart disease was noted.  He complained 
of shortness of breath after walking distances exceeding 200 
to 250 feet.  He had to make frequent stops to rest and take 
Nitroglycerin sublingual tabs on longer distances.  It was 
indicated that he was brought to the examination by a 
chauffeur.  The examiner indicated that the veteran was not 
hospitalized and not bedridden.  The examiner indicated that 
the veteran enjoyed fairly good vision and that his best 
corrected vision was not 5/200 or worse in both eyes.  The 
veteran was capable of managing his benefits payments.  The 
veteran reported that he was able to walk to the bathroom for 
needs of nature, to rinse his mouth and replace his dentures 
and to wash his face.  He was able to get dressed in his room 
by himself except for occasional help from his wife to put on 
his shoes because of stiffness of the back.  He was able to 
eat by himself, read the newspaper and walk around the house 
and back yard.  He bathed everyday.  He was able to watch 
television.  On physical examination, gait was normal.  The 
examiner indicated that the veteran was able to attend to 
activities of daily living and the needs of nature by himself 
without assistance, except for putting on his shoes as 
described.  He was able to walk well with adequate propulsion 
and balance.  It was noted that he walked slowly with a 
stooped posture.  There was no limitation of motion or 
deformities of the spine.  The veteran was able to walk by 
himself for approximately 200-250 feet at a normal pace.  It 
was noted that he became short of breath after walking 
continuously for longer distances.  He used a cane for 
support because he reported that he felt weak in the legs.  
He was able to leave home for medical appointments and to go 
the barber shop once a month.  The diagnoses included 
atherosclerotic heart disease with old myocardial infarction 
by history, arterial hypertension, history of congestive 
heart failure, peptic ulcer disease and chronic constipation. 

The Board has thoroughly reviewed the evidence of record in 
light of the veteran's contentions.  The evidence does not 
show that the veteran meets any of the criteria sufficient to 
warrant aid and attendance benefits.  He has not contended, 
nor has he presented evidence, that he is blind or nearly 
blind based on VA criteria.  The VA aid and attendance 
examination specifically indicates that he is not blind.  He 
is not in a nursing home and has presented no evidence that 
he is in need of nursing care. He is able to feed himself, 
shave himself, bathe unassisted, eat and attend to the needs 
of nature unassisted.  Despite difficulty with shortness of 
breath, he was able to ambulate with a cane for short 
distances.  There is no medical evidence showing that he has 
such physical or mental incapacity which requires care or 
assistance on a regular basis to protect him from the hazards 
or dangers incident to his daily environment.  Since the 
veteran is able to care for his daily needs, is not in a 
nursing home and is not blind, the preponderance of the 
evidence is clearly against the claim of entitlement to 
special monthly pension based on the need for aid and 
attendance of another person.


ORDER

Special monthly pension benefits based on the need for 
regular aid and attendance of another person is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

